UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011; OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-32158 GEOGLOBAL RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 33-0464753 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #200, 625 – 4 Avenue SW,Calgary, Alberta,Canada T2P 0K2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +1 403-777-9250 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO þ The number of shares outstanding of the registrant’s common stock as of May 16, 2011 was 82,746,933 GEOGLOBAL RESOURCES INC. (a development stage enterprise) QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Unaudited Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2011 and March 31, 2010 and for the period from inception on August 21, 2002 to March 31, 2011 4 Unaudited Consolidated Statements of Stockholders' Equity as at March 31, 2011 5 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and March 31, 2010 and for the period from inception on August 21, 2002 to March 31, 2011 6 Notes to the Unaudited Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4. Controls and Procedures 25 PART II OTHER INFORMATION ITEM 1A. Risk Factors 26 ITEM 6. Exhibits 29 TOC PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GEOGLOBAL RESOURCES INC. (a development stage enterprise) CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (Unaudited) Assets Current Cash and cash equivalents Restricted deposits (note 4) Accounts receivable Prepaids expenses and deposits Restricted deposits (note 4) Equity investee Property and equipment (notes 5 and 8) Liabilities Current Accounts payable Accrued liabilities Due to related companies (note 8) Deferred income taxes Asset retirement obligation Stockholders' Equity Capital stock Authorized 125,000,000 common shares with a par value of $0.001 each 1,000,000 preferred shares with a par value of $0.01 each Issued 82,746,933 common shares (December 31, 2010 – 82,746,933) Additional paid-in capital Deficit accumulated during the development stage ) ) See Going Concern (note 2), Commitments (note 11), Contingencies (note 12) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 3 TOC GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception, August 21, 2002 to March 31, 2011 Revenue and other income Oil and gas sales Interest income Gain on sale of equipment Expenses Operating General and administrative Consulting fees (note 8) Professional fees Depletion and depreciation Accretion Foreign exchange loss Impairment of oil and gas properties Net loss before tax ) ) ) Current income tax ) ) ) Deferred income tax ) ) Net loss and comprehensive loss after tax ) ) ) Warrant modification ) Net loss and comprehensive loss attributable to common stockholders ) ) ) Basic and diluted net loss per share (note 9) ) ) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 4 TOC GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Number of Shares # CapitalStock $ Additional paid-in capital $ Accumulated Deficit $ Stockholders’ Equity $ For the period from inception August 21, 2002 to December 31, 2008 Common shares issued Capital stock of GeoGlobal at August 29, 2003 Elimination of GeoGlobal capital stock in recognition of reverse takeover ) Share issuance cost ) ) 2007 Compensation Options 2005 Stock Purchase Warrant modification ) 2005 Compensation Option & Warrant modification Stock-based compensation Net loss ) ) Balance as at December 31, 2008 ) Compensation option and warrant modification Stock purchase warrant modification ) Stock-based compensation Net loss ) ) Balance as at December 31, 2009 ) Common stock issued for private placements Share issuance costs ) ) Stock-based compensation Net loss ) ) Balance as at December 31, 2010 ) Stock-based compensation (note 7) Net loss ) ) Balance as at March 31, 2011 ) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 5 TOC GEOGLOBAL RESOURCES INC. (a development stage enterprise) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception, August 21, 2002 to March 31, 2011 Cash flows provided by (used in) operating activities: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion expense Asset impairment Depletion and depreciation Gain on sale of equipment ) Stock-based compensation (note 7) Compensation option & warrantmodification Deferred income taxes Changes in non-cash working capital (note 13) Cash flows provided by (used in) investing activities: Oil and natural gas property additions ) ) ) Other property and equipment additions ) ) ) Proceeds on sale of equipment Cash acquired on acquisition Restricted deposits (note 4) ) ) Investment addition ) ) Changes in non-cash working capital (note 13) Cash flows provided by (used in) financing activities: Proceeds from issuance of common stock Share issuance costs ) Changes in non-cash working capital (note 13) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period Cash and cash equivalents Current bank accounts Short term deposits Cash taxes paid during the period The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Page 6 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 1.Organization and Nature of Operations The Company is engaged in the pursuit of petroleum and natural gas through exploration and development in India, Israel and Colombia.Since inception, the efforts of GeoGlobal have primarily been devoted to the pursuit of Production Sharing Contracts (PSCs) with the Gujarat State Petroleum Corporation (GSPC), Oil India Limited and the Government of India and the exploration and development thereof.The Company is a Delaware corporation with common stock listed and traded on the NYSE Amex Exchange under the symbol GGR. On August 29, 2003, the Company commenced oil and gas exploration activities.As of March 31, 2011, the Company has not achieved its planned principal operations from its oil and gas operations.Accordingly, the Company’s activities are considered to be those of a “Development Stage Enterprise”.Among the disclosures required by this status is that the Company’s financial statements be identified as those of a development stage enterprise.In addition, the statements of operations and comprehensive loss, stockholders’ equity and cash flows are required to disclose all activity since the Company’s date of inception.The Company will continue to prepare its financial statements and related disclosures as those of a development stage enterprise until such time that the Company achieves planned principal operations. 2.Going Concern To date, the Company has not achieved its planned principal operations and is considered to be in the development stage.The Company incurs cash outflows from operations, and at this time all exploration activities and overhead expenses are financed by way of equity issuance, oil and gas sales incidental to the exploration process and interest income.The recoverability of the costs incurred to date is uncertain and dependent upon achieving significant commercial production or sale. The Company’s ability to continue as a going concern is dependent upon obtaining the necessary financing to complete further exploration and development activities and generate profitable operations from its oil and natural gas interests in the future.The Company’s current operations are dependent upon the adequacy of its current assets to meet its current expenditure requirements and the accuracy of management’s estimates of those requirements.Should those estimates be materially incorrect, the Company’s ability to continue as a going concern will be impaired.The Company’s financial statements as at and for the period ended March 31, 2011 have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.During the period ended March 31, 2011, the Company incurred a net loss of approximately $1.5 million, used approximately $1.7 million of cash flow in its operating activities, used approximately $1.8 million in its investing activities and had an accumulated deficit of approximately $49.0 million.These matters raise doubt about the Company’s ability to continue as a going concern. The Company expects to incur expenditures to further its exploration programs.The Company’s existing cash balance and any cash flow from operating activities is not sufficient to satisfy its current obligations and meet its commitments of $29.7 million over the next three years, approximately $14.7 million of which is attributable to the twelve months ending March 31, 2012.The Company is considering various alternatives to remedy any future shortfall in capital.The Company deems it necessary to raise capital for continued exploration and development expenditures through equity markets, debt markets or other financing arrangements, which could include the sale of oil and gas interests or participation arrangements in oil and gas interests.There can be no assurance this capital will be available and if it is not, we may be forced to substantially curtail or cease exploration block acquisition and/or exploration and development expenditures. As at March 31, 2011, the Company has working capital of approximately $7.1 million which is available for the Company’s future operations. Should the going concern assumption not be appropriate and the Company is not able to realize its assets and settle its liabilities, commitments (as described in note 11) and contingencies (as described in note 12) in the normal course of operations, these unaudited consolidated financial statements would require adjustments to the amounts and classifications of assets and liabilities, and these adjustments could be significant. These unaudited consolidated financial statements do not reflect the adjustments or reclassifications of assets and liabilities that would be necessary if the Company is unable to continue as a going concern. Page 7 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 3.Significant Accounting Policies Basis of presentation The accompanying unaudited consolidated financial statements of the Company have not been audited and are presented in United States dollars unless otherwise noted and have been prepared by management in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, these unaudited consolidated financial statements reflect all of the normal and recurring adjustments necessary to present fairly the financial position at March 31, 2011 and December 31, 2010, the results of operations and cash flows for the three months ended March 31, 2011 and 2010 and for the period from inception of August 21, 2002 to March 31, 2011. In preparing these accompanying unaudited consolidated financial statements, management has made certain estimates and assumptions that affect reported amounts in the financial statements and related disclosures.The Company bases its estimates on various assumptions that are believed to be reasonable under the circumstances. Accordingly, actual results may differ significantly from these estimates under different assumptions or circumstances. Certain information, accounting policies, and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Principles of consolidation These unaudited consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly-owned.A significant portion of the Company’s activities conducted jointly with others and the unaudited consolidated financial statements reflect only the Company’s proportionate interest in such activities.Investment in companies where the company has the ability to exercise significant influence but not control, are accounted for using the equity method.All inter-company balances and transactions have been eliminated in consolidation. Use of estimates The preparation of the unaudited consolidated financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from these estimated amounts due to factors such as fluctuations in interest rates, currency exchange rates, inflation levels and commodity prices, changes in economic conditions and legislative and regulatory changes. Significant estimates with regard to the unaudited consolidated financial statements include the estimated carrying value of unproved properties, the estimated cost and timing related to asset retirement obligations, stock-based compensation and contingencies. 4.Restricted Deposits The Company’s PSCs relating to exploration blocks onshore and offshore India contain provisions whereby the joint venture participants must provide the Government of India a bank guarantee in the amount of 35% of the participant’s share of the minimum work program for a particular phase, to be undertaken annually during the budget period April 1 to March 31.These bank guarantees have been provided to the Government of India and serve as guarantees for the performance of such minimum work programs and are in the form of irrevocable letters of credit which are secured by term deposits of the Company in the same amount. Page 8 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 4.Restricted Deposits (continued) The term deposits securing these bank guarantees are as follows: March 31, 2011 December 31, 2010 $ $ Exploration Blocks – India Sanand/Miroli Ankleshwar DS 03 DS 04 KG Onshore RJ 20 RJ 21 Less:current portion of restricted deposit ) ) The following term deposits are classified as current restricted deposits: March 31, 2011 December 31, 2010 $ $ Exploration Blocks - India Sanand/Miroli Ankleshwar DS 03 DS 04 KG Onshore RJ 20 RJ 21 Subsequent to March 31, 2011, term deposits securing bank guarantees amounting to $5,304,500 included in the current portion of restricted deposits have been released. 5.Property and Equipment The amounts capitalized as oil and natural gas properties were incurred for the purchase, exploration and ongoing development of various properties. March 31, 2011 $ December 31, 2010 $ Oil and natural gas properties (using the full-cost method) Unproved properties Proved properties Total oil and natural gas properties Building Computer, office and other equipment Total property and equipment Accumulated impairment of oil and natural gas properties ) ) Accumulated depletion ) ) Accumulated depreciation ) ) Total property and equipment, net The oil and natural gas properties consist of contract interests in 10 exploration blocks in India, 3 exploration licenses held in Israel and 2 exploration licenses held in Colombia. The Company has capitalized $191,543 (March 31, 2010 – $112,995) of general and administrative expenses directly related to exploration activities.These amounts include $98,496 (March 31, 2010 – $5,158) of capitalized stock-based compensation expense and capitalized support equipment depreciation of $9,961 (March 31, 2010 - $23,666). Page 9 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 5.Property and Equipment (continued) Impairment of Oil and Gas Properties The Company performed a ceiling test calculation at March 31, 2011, to assess the ceiling limitation of its proved oil properties.At March 31, 2011, the Company’s net capitalized costs of proved oil and natural gas properties did not exceed the ceiling limitation. 6.Warrants From time to time, the Company may issue compensation options, compensation warrants and or warrants (collectively the “Warrants”) in connection with a finance offering as an incentive to participate in such offerings.The fair value of any Warrants issued is recorded as additional paid-in capital.The fair value of the Warrants is determined using the Black–Scholes option pricing model. Activity with respect to all warrants is presented below for the periods as noted: March 31, 2011 December 31, 2010 Warrants # Weighted Average Exercise Price $ Warrants # Weighted Average Exercise Price $ Outstanding warrants at the beginning of period Warrants granted Warrants exercised Warrants outstanding at the end of period Exercisable at end of period The weighted average remaining life by exercise price as of March 31, 2011 is summarized below: Warrants Outstanding Warrants # Weighted Average Remaining Life (Months) Exercisable Warrants # Weighted Average Exercise Price $ Compensation Options Compensation Warrants Stock Purchase Warrants The warrants have certain terms and conditions as follows: Compensation options enable the holder to purchase one fully-paid non-assessable common share of the Company at a specified price up to June 20, 2011.Certain compensation options consist of one compensation option and one half of one common share purchase warrant referred to as compensation warrants; Compensation warrants enable the holder to purchase one fully-paid non-assessable common share of the Company at a specified price up to June 20, 2011; and Share Purchase Warrants enable the holder to purchase one fully-paid non-assessable common share of the Company at a specified price up to June 20, 2011 and one half of one common share callable warrant and one-half of one common share non-callable warrant at a specified price up to October 15, 2015. Page 10 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 7.Stock Options Stock-based Compensation The Company is required to recognize compensation cost for stock-based compensation arrangements with employees, non-employee consultants and non-employee directors based on their fair value using the Black-Scholes option-pricing model, such cost to be expensed over the respective vesting periods.For awards with graded vesting, in which portions of the award vest in different periods, the Company recognizes compensation costs over the vesting periods for each separate vested tranche. The following table summarizes stock-based compensation for employees, non-employee consultants and independent directors: Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception August 21, 2002 to March 31, 2011 $ $ $ Stock-based compensation Unaudited Consolidated Statements of Operations General and administrative Consulting fees ) Unaudited Consolidated Balance Sheets Property and equipment At March 31, 2011, the total compensation cost related to non-vested awards not yet recognized was $734,129 (December 31, 2010 – $318,649) which will be recognized over a weighted-average period of 1 year.During the three months ended March 31, 2011 and 2010, no options were exercised. No income tax benefit has been recognized relating to stock-based compensation expense and no tax benefits have been realized from the exercise of stock options. The fair value of each option granted was estimated on the date of grant using the Black-Scholes option-pricing model.Weighted average assumptions used in the valuation are disclosed in the following table: Three months ended March 31, 2011 Three months ended March 31, 2010 Fair value of stock options granted (per option) Risk-free interest rate 3.4% 1.10% Volatility 123.8% 128% Expected life 9.9 years 1.9 years Dividend yield 0% 0% Page 11 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 7.Stock Options (continued) Stock option table Activity with respect to all stock options is presented below for the periods as noted: March 31, 2011 March 31, 2010 Shares # Weighted Average Exercise Price $ Shares # Weighted Average Exercise Price $ Outstanding options at beginning of period Options granted Options exercised Options expired ) Forfeitures and cancellations ) Options outstanding at end of period Outstanding aggregate intrinsic value $ $ Exercisable at end of period Exercisable aggregate intrinsic value $ $ The weighted average remaining life by exercise price as of March 31, 2011 is summarized below: Range of Exercise Prices $ Outstanding Shares # Weighted Average Remaining Life Months Exercisable Shares # Weighted Average Exercise Price $ 0.01 - 0.99 1.00 - 1.99 2.00 - 2.99 3.00 - 4.99 5.00 - 5.99 6.00 - 6.99 8.Related Party Transactions Related party transactions are measured at the exchange amount which is the amount of consideration established and agreed by the related parties. Roy Group (Mauritius) Inc. In March 2003, the Company entered into a Participating Interest Agreement with Roy Group (Mauritius) Inc. (a corporate entity controlled by a director and principal stockholder of the Company), whereby the Company assigned and holds in trust for Roy Group (Mauritius) Inc. 50% of the benefits and obligations of the production sharing contract covering the KG Offshore Block leaving the Company with a net 5% participating interest in the KG Offshore Block.The assignment of interest is subject to approval by the Government of India. Under the terms of the Participating Interest Agreement and until approval by the Government of India, the Company retains the exclusive right to deal with Roy Group (Mauritius) Inc. with regard to the KG Offshore Block and is entitled to make all decisions regarding the interest assigned to Roy Group (Mauritius) Inc.The Company has a right of set-off against sums owing to the GeoGlobal by Roy Group (Mauritius) Inc.In the event that the Indian government consent is delayed or denied, resulting in either Roy Group (Mauritius) Inc. or the Company being denied an economic benefit it would have realized under the Participating Interest Agreement, the parties have agreed to amend the Participating Interest Agreement or take other reasonable steps to assure that an equitable result is achieved consistent with the parties’ intentions contained in the Participating Interest Agreement. Page 12 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 8.Related Party Transactions (continued) Roy Group (Barbados) Inc. (RGB) RGB is a corporate entity controlled by a director and principal stockholder of the Company.Effective August 18, 2010, RGB charges consulting fees based on the time expended to provide technical services to the Company as assigned by the Company and to bring new oil and gas opportunities to the Company.From the period of August 29, 2003 to August 17, 2010, RGB provided services under a Technical Services Agreement for consideration of $350,000 per year.Consulting fees paid to RGB are as outlined and recorded below: Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception, August 21, 2002 to March 31, 2011 $ $ $ Unaudited Consolidated Statements of Operations Consulting fees Unaudited Consolidated Balance Sheets Property and equipment At March 31, 2011, the Company owed RGB $20,186 (December 31, 2010 - $16,200) for services provided and expenses incurred on behalf of the Company.These amounts bear no interest and have no set terms of repayment. The compensation cost for stock-based compensation arrangements is outlined and recorded below: Unaudited Consolidated Balance Sheets Property and equipment D.I. Investments Ltd. (DI) DI is a corporate entity controlled by an officer of the Company.DI charged consulting fees to the Company up to August 17, 2010 for management, financial and accounting services rendered.Subsequent to August 17, 2010, the officer’s compensation is included in general and administrative expenses.Consultancy fees paid to DI are as outlined and recorded below: Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception, August 21, 2002 to March 31, 20110 $ $ $ Unaudited Consolidated Statements of Operations Consulting fees At March 31, 2011, the Company owed DI $nil (December 31, 2010 – $nil) as a result of services provided and expenses incurred on behalf of the Company.These amounts bear no interest and have no set terms of repayment. Page 13 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 8.Related Party Transactions (continued) Amicus Services Inc. (Amicus) Amicus is related to the Company by virtue of being controlled by a brother of a director and principal stockholder of the Company.Amicus charged consulting fees to the Company for IT and computer related services rendered, as outlined and recorded below: Three months ended March 31, 2011 Three months ended March 31, 2010 Period from Inception, August 21, 2002 to March 31, 2011 $ $ $ Unaudited Consolidated Statements of Operations Consulting fees The compensation cost (recovery) for stock-based compensation arrangements is outlined and recorded below: Unaudited Consolidated Statements of Operations Consulting fees ) At March 31, 2011, the Company owed Amicus $16,627 (December 31, 2010 - $11,355) as a result of services provided and expenses incurred on behalf of the Company.These amounts bear no interest and have no set terms of repayment. 9.Per Share Amounts The following table presents the reconciliation between basic and diluted income per share: Three months ended March 31, 2011 Three months ended March 31, 2010 $ $ Net loss available to common stockholders ) ) Weighted average number of common stock outstanding: Basic Impact of securities convertible into common stock Diluted Per share amounts Basic and diluted ) ) Securities excluded from denominator as anti-dilutive: Stock options Warrants Compensation options Compensation option warrants Page 14 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 10.Segmented Information The majority of the Company’s oil and natural gas exploration activities is conducted in India.All of the oil and gas sales are generated from India and are sold within Indian markets.Management of the Company considers the operations of the Company as one operating segment.The following information relates to the Company’s geographic areas of operation. March 31, 2011 $ December 31, 2010 $ Property and equipment, net India Israel Colombia and Canada 11.Commitments Pursuant to current production sharing contracts, the Company is required to perform minimum exploration activities that include various types of surveys, acquisition and processing of seismic data and drilling of exploration wells.These obligations have not been provided for in the financial statements. The anticipated payments due under these agreements in effect are as follows: Operating Leases Production Sharing Contracts $ $ 2011 (remainder) 2014 and thereafter In June 2010, Oil India Limited, the operator of the KG Onshore Block approved an increase of the Company’s participating interest from 10% to 20%, subject to Government of India approval.If approval is granted, the Company’s commitments would increase by $1.5 million in the remainder of 2011, $2.3 million in 2012 and $5.2 million in 2013.To date, the approval has not been granted. Pursuant to licenses relating to the Company’s Israeli interests, the Company’s commitments increased by approximately $2.4 million in the remainder of 2011. The Company has an office lease commitment in Calgary, Alberta, Canada which expires January 2013. 12.Contingencies GSPC Dispute GSPC, the operator of the KG Offshore Block in which the Company has a net 5% carried interest, has been seeking from the Company, payment of its pro rata portion of the amount by which the sums expended by GSPC under all phases for the minimum work program as set forth in the PSC for the KG Offshore Block in carrying out exploration activities on the block exceeds the amount that GSPC deems to be the Company’s pro rata portion of a financial commitment under all phases included in the parties’ joint bid for the award of the KG Offshore Block by the Government of India. GSPC contends that this excess amount is not within the terms of the Carried Interest Agreement and asserts that the Company is required to pay 10% of the exploration expenses over and above gross costs of $109.7 million (10% being $10.97 million) (including the net 5% interest of Roy Group (Mauritius) Inc.) plus interest. GSPC advised the Company on November 5, 2008 that the minimum work program for the KG Offshore Block had been completed in September 2008.Further, GSPC elected to undertake an additional work program over and above the minimum work program as either Joint Operations or as Exclusive Operations under the terms of the PSC and advised that the Company must elect whether to participate in these additional exploration activities as a Joint Operation or alternatively, GSPC would conduct these drilling activities as Exclusive Operations, as defined in the PSC. Page 15 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 12.Contingencies (continued) On November 13, 2008 the Company advised GSPC that it exercised its right to participate in the drilling operations proposed in the November 5, 2008 GSPC letter as a Joint Operation under the terms of the PSC and Joint Operating Agreement andpursuant to the terms of our Carried Interest Agreement with GSPC.As such, the Company continues to be of the view that it is carried for 100% of its entire share of any and all costs during the additional exploration phase prior to the start of initial commercial production and that the Carried Interest Agreement extends through the exploration period of the PSC. In August 2010 GSPC advised the Company that it is of the view that the technical and other advice provided by the Company in the preparation of the parties’ original bid document submitted to the Government of India in 2002 under NELP-III has proven to be incorrect causing GSPC’s costs in the project to exceed its estimate.GSPC asserts that by reason of the foregoing the Carried Interest Agreement between the parties is void and consequently the PSC to which the Government of India is party and the Joint Operating Agreement are also void. The Company has advised GSPC that under the terms of the Carried Interest Agreement (the terms of which are also incorporated into the PSC and the Joint Operating Agreement) they have no right to such payment under the Carried Interest Agreement.The Company has advised GSPC that the Company fulfilled its obligations under the Carried Interest Agreement to provide extensive technical assistance without any further remuneration other than the carried interest, all in accordance with the terms of the Carried Interest Agreement.The Company obtained the opinion of Indian legal counsel who has advised that under the terms of the agreements between the parties, and in particular the Carried Interest Agreement, the Company is not liable to pay any amount to GSPC for costs or expenses incurred or otherwise before reaching the stage of commercial production. The Company disputes these positions of GSPC and the conclusions reached by GSPC and continues to state that the Company holds a gross 10% interest in the KG Offshore Block (including the 5% interest of Roy Group (Mauritius) Inc.).In a KG Offshore Block Management Committee meeting held in October, 2010, the Management Committee (of which the Government of India is a member) advised GSPC to resolve these issues with the Company at the earliest and requested GSPC to maintain the status quo until the issues are resolved. Based upon the audited accounts of the joint venture for the KG Offshore Block, the total costs incurred to March 31, 2010 were $1.447 billion (10% being $144.7 million of which 50% is for the account of Roy Group (Mauritius) Inc.).Further, based upon the budget for the fiscal year April 1, 2010 to March 31, 2011, total costs projected were $601 million (10% being $60.1 million).Therefore, management estimates that the amount of GSPC’s claim as of March 31, 2011 to be approximately $204.8 million plus interest of which 50% is for the account of Roy Group (Mauritius) Inc.The Company disputes this assertion of GSPC. The Company intends to vigorously protect its contractual rights in accordance with the dispute resolution process under the Carried Interest Agreement, the PSC and the Joint Operating Agreement as may be appropriate.In September 2007, the Company commenced discussions with GSPC in an effort to reach an amicable resolution.A number of draft settlement proposals have been put forward by the Company to GSPC seeking to settle this dispute amicably.Subsequent to the October 2010 Management Committee meeting the Company’s management has again met with senior management of GSPC to continue its effort to reach an amicable resolution.However, no settlement agreement has been reached as of May 16, 2011 and there can be no assurance that this matter will be settled amicably. Page 16 TOC GeoGlobal Resources Inc. (a development stage enterprise) Notes to the Consolidated Financial Statements (Unaudited) March 31, 2011 13.Supplemental Disclosure of Cash Flow Information Changes in non-cash working capital were as follows: Three months ended March 31, 2011 Three months ended March 31, 2010 $ $ (Increase) decrease in non-cash working capital Accounts receivable ) Prepaids and deposits ) Accounts payable ) ) Accrued liabilities ) ) Due to related companies ) Net change in non-cash working capital ) ) Relating to: Operating activities ) ) Investing activities ) ) ) 14.Subsequent Events Subsequent to March 31, 2011, the Company entered into an agreement with Export Development Canada (EDC) to provide performance security guarantees against the bank guarantees provided to the Government of India for the period of April 1, 2011 to June 30, 2012 for its Indian operations.The agreement with EDC allowed the Company to release $4.1 million from its restricted deposits. Page 17 TOC ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We are engaged, through our subsidiaries, in the exploration for and development of oil and natural gas reserves.At March 31, 2011, we have not yet achieved our planned principal operations and are considered to be a development stage enterprise.We initiated these activities in 2003.The recoverability of the costs we have incurred to date is uncertain and dependent upon achieving commercial production and sale of hydrocarbons, our ability to obtain sufficient financing to fulfill our obligations under the production sharing or other contracts we are a party to with respect to oil and natural gas exploration and development activities in India, Israel and Colombia and upon future profitable operations.At present, our activities are being undertaken in four geological basins located offshore and onshore in India, one geological basin located offshore Israel and one geological basin located onshore in Colombia where reserves of oil or natural gas are believed by our management to exist. The exploration rights pursuant to PSCs we have entered into with the Government of India are located in the following areas: · The Krishna Godavari Basin offshore and onshore in the State of Andhra Pradesh in south eastern India; · The Cambay Basin onshore in the State of Gujarat in western India; · The Deccan Syneclise Basin onshore in the State of Maharashtra in west central India; and · The Bikaner-Nagaur Basin onshore in the State of Rajasthan in north western India. The exploration rights pursuant to licenses we have been granted in Israel are located in the Levantine Basin located off the coast of Israel with the licenses varying in distances between 6 and 25 miles offshore. We have entered into a Memorandum of Understanding (MOU) with respect to two exploration blocks located in the Putumayo Basin onshore in southwest Colombia. All of the exploration activities in which we are a participant should be considered highly speculative. Unless the context should otherwise require, references to “we,” “us” and “our” in this Quarterly Report on Form 10-Q refer to GeoGlobal Resources Inc. and our wholly-owned consolidated subsidiaries.GeoGlobal Resources (Barbados) Inc. is our wholly-owned subsidiary incorporated under the Companies Act of Barbados that is the contracting party under our four PSCs covering four blocks in the Cambay Basin, our two PSCs covering two blocks in the Deccan Syneclise Basin, our two PSCs covering two blocks in the Bikaner-Nagaur Basin and our PSC covering the KG Onshore Block in the Krishna Godavari Basin.GeoGlobal Resources (India) Inc. is our wholly-owned subsidiary continued under the Companies Act of Barbados that is the contracting party under our PSC covering our KG Offshore Block in the Krishna Godavari Basin and the Sara, Myra and Samuel licenses in the Levantine Basin in Israel. The following management’s discussion and analysis of our financial condition and results of operation should be read in conjunction with, and is qualified in its entirety by, the more detailed information including our unaudited consolidated financial statements and the related notes appearing elsewhere in this Quarterly Report.This Quarterly Report contains forward-looking statements that involve risks and uncertainties.Our actual results may differ materially from the results and business plans discussed in the forward-looking statements.Factors that may cause or contribute to such differences include those discussed in "Risk Factors" in our Annual Report on Form 10-K for the year ended December 31, 2010 as well as those discussed elsewhere in this Quarterly Report.For further information, refer to the Consolidated Financial Statements and related Notes and the Management's Discussion and Analysis thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. Glossary of Certain Defined Terms: All dollar amounts are stated in United States dollars All meterage of drilled wells are measured depths unless otherwise stated MBbls– thousand barrels MMcf– million cubic feet BOE– barrels of oil equivalent GSPC– means Gujarat State Petroleum Corporation Limited of India OIL – means Oil India Limited of India ONGC– means Oil & Natural Gas Corporation Limited of India PSC– means Production Sharing Contract NELP– means National Exploration Licensing Policy Page 18 TOC Results of Operations for the three months ended March 31, 2011 and 2010 We started our first production as non-operator from one field in the Tarapur block in May 2009.Our interest in the proved reserves in this field is 55 MBbls of oil and 155 MMcf of natural gas and probable reserves of 409 MBbls of oil and 595 MMcf of natural gas as at December 31, 2010 based upon an independent reserve report dated January 1, 2011 by Chapman Petroleum Engineering Ltd., Calgary, Alberta, Canada. For the three months ended March 31, 2011, we incurred a net loss of $1.5 million compared with a net loss of $1.0 million for the three months ended March 31, 2010. Three monthsended March 31, 2011 Three months ended March 31, 2010 Oil Production (barrels) Oil Sales (barrels) Gas Sales (Mcf) - Oil Sales $ $ Gas Sales $ $
